—Order unanimously affirmed with costs. Memorandum: Petitioners, the Board of Trustees of Cayuga County Community College and its president, appeal from an order dismissing their CPLR article 75 petition seeking a permanent stay of arbitration of a grievance pursued by respondents, the Cayuga County Com-, munity College Faculty Association and its president. Petitioners contend that public policy prohibits the parties from arbitrating the instant dispute; that no valid agreement to arbitrate was made; that respondents’ demand for arbitration lacks specificity; and that the demand for arbitration was improperly served.
The subject matter of the grievance is not a prohibited subject of collective bargaining, and thus public policy does not *994bar arbitration of this matter (see, Matter of Barnes [Council 82, AFSCME], 94 NY2d 719, 723; Matter of Board of Educ. [Watertown Educ. Assn.], 93 NY2d 132, 138-140). Moreover, the subject matter of the grievance is encompassed within the broad arbitration provision set forth in the collective bargaining agreement (see, Matter of Board of Educ. [Watertown Educ. Assn.], supra, at 140-142).
Contrary to petitioners’ further contention, the nature of the dispute or grievance sought to be arbitrated is sufficiently specified in the notice of intent to arbitrate and the demand for arbitration (see, Matter of Cleveland [Sergio], 184 AD2d 897, 899; Matter of National Fuel Gas Distrib. Corp. v Paragon Resources, 63 AD2d 826, rearg denied 63 AD2d 826).
With regard to petitioners’ remaining contention, we conclude that respondents served their notice of intention to arbitrate in precisely the manner provided for in the collective bargaining agreement. The parties were free to fashion their own service requirements in their arbitration agreement (see, Matter of Severin [County of Broome], 89 AD2d 689, lv denied 58 NY2d 605; see, e.g., Park Terrace Gardens v Bevona, 161 AD2d 510, 511-512, lv denied 77 NY2d 802; Matter of McGreevy [Civil Serv. Empls. Assn.], 150 AD2d 891, 892). (Appeal from Order of Supreme Court, Cayuga County, Contiguglia, J.— Arbitration.) Present — Pigott, Jr., P. J., Wisner, Scudder, Kehoe and Burns, JJ.